The respondent Circuit Judge entered an order of disqualification which was attacked in this Court by an original proceeding in mandamus seeking to have the respondent Judge assume and take jurisdiction in a certain cause wherein Mayme N. McMullan, and others, were complainants, and St. Lucie County Bank, a corporation, was defendant, notwithstanding the order of disqualification upon authority of which the Circuit Judge had theretofore refused to proceed.
After the alternate writ had been issued, the respondent Judge made and entered in the cause referred to a new and supplemental order of disqualification under date of January 9, 1935, wherein he certified his disqualification to serve as Judge in said cause and declined to take jurisdiction therein because of the fact that certain stock in the St. Lucie County Bank had been issued to Edwin Colean, the husband of the Judge's sister, and that on January 7, 1935, the said Edwin Colean was elected a Director of the defendant St. Lucie County Bank.
It appearing that the original order of disqualification which was attacked in this mandamus proceeding has been superseded by a new and different order of disqualification which is not involved in pleadings in this cause, and that thereby the original controversy involved in this proceeding as originally, instituted has became moot, it is thereupon ordered that the proceeding be and the same is hereby dismissed.
  WHITFIELD, C. J., and BROWN, BUFORD and DAVIS, J. J., concur. *Page 345